Upon appeal by petitioner from an order denying her application for a dissolution of her marriage pursuant to section 7-a of the Domestic Relations Law, the order is reversed on the law and the facts and the petition is granted. The court at Special Term denied petitioner’s application upon the ground that the husband stated that he was going to run away and did not intend to support the family, and upon this ground the court refused to presume that the husband is dead. We are of opinion that the petitioner’s testimony was sufficient upon which to ground an order dissolving the marriage. (See Matter of Lane, 232 App. Div. 690; Matter of Heilweil,, Id. 610.) Lazansky, P. J., Carswell, Scudder, Tompkins and Johnston, JJ., concur.